                    Case 8-20-73381-las                       Doc 9      Filed 11/14/20              Entered 11/15/20 00:10:00


                                                               United States Bankruptcy Court
                                                                Eastern District of New York
In re:                                                                                                                 Case No. 20-73381-las
Michael Raso                                                                                                           Chapter 7
Lisa Raso
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0207-8                                                  User: oeichhorn                                                             Page 1 of 3
Date Rcvd: Nov 12, 2020                                               Form ID: 309A                                                             Total Noticed: 76
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 14, 2020:
Recip ID                   Recipient Name and Address
db                         Michael Raso, 177 McKinley Avenue, Oceanside, NY 11572
jdb                        Lisa Raso, 120 Hawthorne Street, Mastic, NY 11950
smg                    +   NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                    +   NYS Unemployment Insurance, Attn: Isolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
9905647                +   AGA Adjustments, 740 Walt Whitman Road, Melville, NY 11747-2212
9905648                +   Alan E. Dorfman DDS, 530 Old Country Road, Westbury, NY 11590-4500
9905649                +   Alan Schoenberg, c/o Steve R. Smith, Esq., 1050 Franklin Avenue, Suite 302, Garden City, NY 11530-2902
9905650                +   Allied Building Products, c/o Jeffrey Zachter, Esq., 30 Wall Street, 8th Floor, New York, NY 10005-2205
9905652                +   Associated Materials LLC, The Commercial Collection Corp of NY, 34 Seymour Street, Tonawanda, NY 14150-2126
9905653                +   Bank of the West, PO Box 4024, Alameda, CA 94501-0424
9905655                +   Broadway Advance LLC, c/o Cain & Daniels, Inc., 4902 Eisenhower Boulevard, Tampa, FL 33634-6310
9905656                    Business Backer, c/o Tarof & Taitz LLP, 630 John Avneue, Suite 105, Bohemia, NY 11716
9905668                +   CMB Contracting, Inc. dba, Mid Island Contractors, 9 Neil Court, Oceanside, NY 11572-5800
9905657                    Capital Accounts, PO Box 14065, Nashville, TN 37214
9905660                +   Capital One, c/o Midland Credit Management, 350 Camio De La Reina, Suite 100, San Diego, CA 92108-3007
9905661                +   Capital One Bank, 350 Camino De La Reina, Suite 100, San Diego, CA 92108-3007
9905662                +   Capital One Bank, Midland Credit Management Inc., 350 Camino De La Reina, Suite 100, San Diego, CA 92108-3007
9905663                +   Centre Millwork & Supply Co., c/o Smith Carroad Levy Wan & Parikh, PO Box 49, Commack, NY 11725-0049
9905664                +   Chase, c/o Altron Financial LP, PO Box 7 22929, Houston, TX 77272-2929
9905669                +   Commercial Concrete, c/o Marshall M. Stern, Esq., 17 Cardiff Court, Huntington Station, NY 11746-4412
9905670                +   Correa Building Supplies, 6 Terminal Road, West Hempstead, NY 11552-1149
9905671                +   David Yarm, The Law Office of Glenn J. Ingoglia, Esq, 104 Long Beach Road, Island Park, NY 11558-1496
9905672                +   Dejana Truck, c/o Taroff & Taitz LLP, One Corporate Drive, Suite 102, Bohemia, NY 11716-2663
9905673                +   Department Store National Bank, c/o Radius Global Solution, PO Box 390905, Minneapolis, MN 55439-0905
9905674                +   Diesel Funding LLC, c/o Israel D. Weinstein, Esq., 68-15 Main Street, 2nd Floor, Flushing, NY 11367-1310
9905677                +   Discover Bank, c/o Zwicker & Associates PC, 1225 Franklin Aenue, suite 260, Garden City, NY 11530-1694
9905682                +   FMS, PO Box 707600, Tulsa, OK 74170-7600
9905680                +   Florence Schoenberg, c/o Steven R. Smith, Esq., 1050 Franklin Avenue, Suite 302, Garden City, NY 11530-2902
9905684                +   HMFCG Inc., c/o Israel D. Weinstein, Esq., 68-15 Main Street, 2nd Floor, Flushing, NY 11367-1310
9905685                +   Home Depot Tool Rental, Vengroff Williams, Inc., PO Box 4155, Sarasota, FL 34230-4155
9905686                +   Installation Service & Repair, c/o Zisholtz & Zisholtz, 170 Old Country Road, Mineola, NY 11501-4322
9905687                +   JB Lending LLC, 62 Suffolk Boulevard, Atlantic Beach, NY 11509-1525
9905690                +   Kabbage Funding, c/o National Check Resolution, 505 Lakeland Plaza, suite 3, Cumming, GA 30040-2807
9905691                +   Kleet Lumber Co., c/o Rosenthal & Goldhaber, 1393 Veterans Memorial Highway, Suite 212N, Hauppauge, NY 11788-3054
9905692                +   Kohl's, PO Box 1456, Charlotte, NC 28201-1456
9905694                +   LVNV Funding LLC, c/o Valentine & Kebartas, LLC, PO Box 325, Lawrence, MA 01842-0625
9905693                +   Long Island Garage Doors, Inc., c/o The Law Office of Jared P. Turman, 1980 Broadcast Plaza, Merrick, NY 11566-3461
9905697                +   Michael A. Raso, c/o Eric M. Jaffe, Esq., 755 New York Avenue, Suite 410, Huntington, NY 11743-4237
9905699                +   Michaels Electrical Supply, c/o Alan T. Rothbard, Esq., Harrison & Rothbard, 105-15 Metropolitan Avenue, Forest Hills, NY 11375-6737
9905698                +   Michaels Electrical Supply, 456 Merrick Road, Lynbrook, NY 11563-2448
9905700                    Mid Island Contracting, c/o Michael Raso, 177 McKinley Avenue, Oceanside, NY 11572
9905701                +   Midland Credit Management, 350 Camio De La Reina, Suite 100, San Diego, CA 92108-3007
9905702                +   North Side Power Transmission Corp., 410 Atlantic Avenue, East Rockaway, NY 11518-1433
                    Case 8-20-73381-las                    Doc 9         Filed 11/14/20              Entered 11/15/20 00:10:00


District/off: 0207-8                                                  User: oeichhorn                                                            Page 2 of 3
Date Rcvd: Nov 12, 2020                                               Form ID: 309A                                                            Total Noticed: 76
9905703                  Osar Industries Corp dba Mid Island, c/o Michael Raso, 177 McKinley Avenue, Oceanside, NY 11572
9905704                + Peteco Kings Park Inc. fka, DeJana Truck & Utility Equipment Company, c/o Taroff & Taitz LLP, One Corporate Drive, Suite 102,
                         Bohemia, NY 11716-2663
9905705                  Portfolio Recovery Services, PO Box 965064, Orlando, FL 32896-5064
9905706                + Prosper Funding LLC, CKS Financial Responsible Debt, PO Box 2856, Chesapeake, VA 23327-2856
9905707                + Queen Funding LLC, c/o Israel D. Weinstein, Esq., 68-15 Main Street, 2nd Floor, Flushing, NY 11367-1310
9905708                + Sheriff's Department, County of Nassau, 240 Old Country Road, Mineola, NY 11501-4255
9905709                + Specialized Loan, PO Box 60535, City of Industry, CA 91716-0535
9905710                + Steven R. Smith, Esq., 1050 Franklin Avenue, Suite 302, Garden City, NY 11530-2902
9905711                + Synchrony Bank, c/o FMS Inc., PO Box 707600, Tulsa, OK 74170-7600
9905712                + The Business Backer LLC, c/o Roe Taroff & Taitz LLP, 630 Johns Avenue, Suite 105, Bohemia, NY 11716-2618
9905713                + The Home Depot Tool Rental, c/o Vengrof Wiliams, Inc., PO Box 4155, Sarasota, FL 34230-4155
9905714                + Tool Rentals, Inc., c/o Weinberg Law Office, 49 Somerset Drive South, Great Neck, NY 11020-1821
9905715                + Wade & Joan Dempsey, 6851 Jericho Turnpike, Suite 250, Syosset, NY 11791-4455

TOTAL: 56

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: rlp@pryormandelup.com
                                                                                        Nov 12 2020 18:07:00      Robert L Pryor, Pryor & Mandelup, LLP, 675 Old
                                                                                                                  Country Road, Westbury, NY 11590
tr                     + EDI: BAMTHALER
                                                                                        Nov 12 2020 23:08:00      Andrew M Thaler, Thaler Law Firm PLLC, 675
                                                                                                                  Old Country Road, Westbury, NY 11590-4503
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Nov 12 2020 18:08:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.li.ecf@usdoj.gov
                                                                                        Nov 12 2020 18:08:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, Long Island Federal Courthouse, 560
                                                                                                                  Federal Plaza, Central Islip, NY 11722-4456
9905651                + EDI: RMSC.COM
                                                                                        Nov 12 2020 23:08:00      American Eagle/Synchrony Bank, PO Box
                                                                                                                  960013, Orlando, FL 32896-0013
9905654                + Email/Text: cms-bk@cms-collect.com
                                                                                        Nov 12 2020 18:07:00      Barclay's Carnival, c/o Capital Management
                                                                                                                  Services, 698 south Ogden Street, Buffalo, NY
                                                                                                                  14206-2317
9905666                + EDI: CKSFINANCIAL.COM
                                                                                        Nov 12 2020 23:08:00      CKS Financial, PO Box 2856, Chesapeake, VA
                                                                                                                  23327-2856
9905659                + Email/Text: cms-bk@cms-collect.com
                                                                                        Nov 12 2020 18:07:00      Capital Management Services, LP, 698 South
                                                                                                                  Ogden Street, Buffalo, NY 14206-2317
9905658                + Email/Text: cms-bk@cms-collect.com
                                                                                        Nov 12 2020 18:07:00      Capital Management Services, LP, 698 1/2 Ogden
                                                                                                                  Street, Buffalo, NY 14206-2317
9905665                + Email/Text: mshanker@shankerlaw.com
                                                                                        Nov 12 2020 18:07:00      Cilento Pipeline Plumbing & Heating, Inc, c/o
                                                                                                                  Shanker Law Group, 101 Front Street, Mineola,
                                                                                                                  NY 11501-4402
9905695                   EDI: CITICORP.COM
                                                                                        Nov 12 2020 23:08:00      Macy's, PO Box 4560, Carol Stream, IL
                                                                                                                  60197-4560
9905676                   EDI: DISCOVER.COM
                                                                                        Nov 12 2020 23:08:00      Discover, PO Box 6103, Carol Stream, IL
                                                                                                                  60197-6103
9905675                   EDI: DISCOVER.COM
                                                                                        Nov 12 2020 23:08:00      Discover, P.O. Box 71084, Charlotte, NC
                                                                                                                  28272-1084
9905678                   Email/Text: bknotice@ercbpo.com
                                                                                        Nov 12 2020 18:08:00      ERC, PO Box 23870, Jacksonville, FL
                                                                                                                  32241-3870
9905679                + Email/Text: data_processing@fin-rec.com
                                                                                        Nov 12 2020 18:07:00      Financial Recovery Services, Inc., PO Box 4115,
                                                                                                                  Concord, CA 94524-4115
9905683                   Email/Text: GCSBankruptcy@gcserv.com
                                                                                        Nov 12 2020 18:07:00      GC Services Limited Partnership, Collection
                                                                                                                  Agency Division, 6330 Gulfton, Houston, TX
                    Case 8-20-73381-las                 Doc 9           Filed 11/14/20         Entered 11/15/20 00:10:00


District/off: 0207-8                                               User: oeichhorn                                                        Page 3 of 3
Date Rcvd: Nov 12, 2020                                            Form ID: 309A                                                        Total Noticed: 76
                                                                                                            77081
9905689                 + EDI: URSI.COM
                                                                                   Nov 12 2020 23:08:00     JP Morgan Chase, c/o Altran Financial, PO Box
                                                                                                            722929, Houston, TX 77272-2929
9905688                 + Email/Text: cs.bankruptcy@jmcbiz.com
                                                                                   Nov 12 2020 18:08:00     Joseph Mann & Creed, 8948 Canyon Falls
                                                                                                            Bouelvard, Suite 200, Twinsburg, OH 44087-1900
9905696                   EDI: DAIMLER.COM
                                                                                   Nov 12 2020 23:08:00     Mercedes Benz Financial, PO Box 9001680,
                                                                                                            Louisville, KY 40290-1680
9905716                   EDI: WFFC.COM
                                                                                   Nov 12 2020 23:08:00     Wells Fargo Home Mortgage, PO Box 14591, Des
                                                                                                            Moines, IA 50306-3591

TOTAL: 20


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
9905667          ##+           CMB Contracting, Inc., 9 Neil Court, Oceanside, NY 11572-5800
9905681          ##+           Florence Schoenberg, 9 Schoolhouse Court, Lakewood, NJ 08701-5762

TOTAL: 0 Undeliverable, 0 Duplicate, 2 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 14, 2020                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 12, 2020 at the address(es) listed
below:
Name                              Email Address
Andrew M Thaler
                                  athaler@athalerlaw.com athaler@ecf.epiqsystems.com;dawn@athalerlaw.com;N269@ecfcbis.com;spiros@athalerlaw.com

Robert L Pryor
                                  on behalf of Joint Debtor Lisa Raso rlp@pryormandelup.com kj@pryormandelup.com;jh@pryormandelup.com

Robert L Pryor
                                  on behalf of Debtor Michael Raso rlp@pryormandelup.com kj@pryormandelup.com;jh@pryormandelup.com

United States Trustee
                                  USTPRegion02.LI.ECF@usdoj.gov


TOTAL: 4
                Case 8-20-73381-las                  Doc 9         Filed 11/14/20               Entered 11/15/20 00:10:00


Information to identify the case:
Debtor 1              Michael Raso                                                              Social Security number or ITIN         xxx−xx−7010
                      First Name   Middle Name   Last Name                                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Lisa Raso                                                                 Social Security number or ITIN         xxx−xx−7950
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                      EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of New York
                                                                                                Date case filed for chapter 7 11/10/20
Case number:          8−20−73381−las


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case                                                                                                     Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 7 of the Bankruptcy Code. An order for relief has been entered. This notice
has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and
deadlines. Read both pages carefully.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with
the court.

                              About Debtor 1:                                                     About Debtor 2:
1.Debtor's Full Name          Michael Raso                                                        Lisa Raso
2.All other names used in the                                                                     aka Lisa Mendez
  last 8 years
3.Address                     177 McKinley Avenue                                                 120 Hawthorne Street
                                       Oceanside, NY 11572                                        Mastic, NY 11950
4.Debtor's Attorney                    Robert L Pryor                                             Contact Phone (516) 997−0999
                                       Pryor & Mandelup, LLP                                      Email: rlp@pryormandelup.com
  Name and address                     675 Old Country Road
                                       Westbury, NY 11590
5.Bankruptcy Trustee                   Andrew M Thaler                                            Contact Phone (516) 279−6700
                                       Thaler Law Firm PLLC                                       Email: athaler@athalerlaw.com
  Name and address                     675 Old Country Road
                                       Westbury, NY 11590
6.Meeting of Creditors                 December 21, 2020 at 09:00 AM                              Location:
                                                                                                  DUE TO COVID−19, THE MEETING OF
                                                                                                  CREDITORS WILL BE HELD
                                                                                                  TELEPHONICALLY. PLEASE REFER TO
                                                                                                  THE CASE DOCKET OR CONTACT THE
                                                                                                  TRUSTEE LISTED IN THIS NOTICE FOR
                                                                                                  INSTRUCTIONS.
7.Deadlines                            Deadline to Object to Discharge or to Challenge            Filing Deadline:   2/19/21
                                       Whether Certain Debts are Dischargeable:
  The Bankruptcy Clerk's Office must You must file a Complaint:
  receive these documents and any      • if you assert that the debtor is not entitled to         You must file a Motion:
  required filing fee by the following   receive a discharge of any debts under any of the        • if you assert that the discharge should be
  deadlines.                             subdivisions of 11 U.S.C. § 727(a)(2) through (7),         denied under § 727(a)(8) or (9).
                                         or
                                       • if you want to have a debt excepted from discharge
                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                       Deadline to Object to Exemptions:                          Filing Deadline: 30 days after the conclusion
                                       The law permits debtors to keep certain property as        of the meeting of creditors
                                       exempt. If you believe that the law does not authorize
                                       an exemption claimed, you may file an objection.


8.Presumption of Abuse                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                       U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.
                                       The presumption of abuse does not arise.
9.Bankruptcy Clerk's Office            Address of the Bankruptcy Clerk's Office:                  Hours Open:
                                       290 Federal Plaza                                          Monday − Friday 9:00 AM − 4:30 PM
                                       Central Islip, NY 11722
  Documents in this case may be filed
  at this address. You may inspect all Clerk of the Bankruptcy Court:
  records filed in this case at this                                                              Contact Phone (631) 712−6200
                                       Robert A. Gavin, Jr.
  office or online at                                                                             Date: 11/12/20
  pacer.uscourts.gov.
                                                                                                                      For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                         page 1
              Case 8-20-73381-las                  Doc 9         Filed 11/14/20             Entered 11/15/20 00:10:00


Debtor Michael Raso and Lisa Raso                                                           Case number 8−20−73381−las
10. Legal Advice             The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your rights,
                             consult an attorney.

11. Creditors May Not Take              The filing of the case imposed an automatic stay against most collection activities. This
    Certain Actions                     means that creditors generally may not take action to collect debts from the debtors or the
                                        debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                        wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
                                        Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors
                                        who violate the stay can be required to pay actual and punitive damages and attorney's fees.
                                        Under certain circumstances, the stay may be limited to 30 days or not exist at all, although
                                        debtors can ask the court to extend or impose a stay.

12. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed on the front side.
                                        Debtors must attend the meeting to be questioned under oath by the trustee and by creditors.
                                        In a joint case, both spouses must attend. Creditors may attend, but are not required to do
                                        so. The meeting may be continued and concluded at a later date specified in a notice filed
                                        with the court.

13. Proof of Claim                      Deadline for holder(s) of a claim secured by a security interest in the debtor(s)' principal
                                        residence (Rule 3002(c)(7)(A)):        Filing Deadline: 01/19/2021
                                        No property appears to be available to pay creditors. Therefore, other than claims secured by
                                        a security interest in the debtor(s)' principal residence, please do not file a proof of claim now.
                                        If it later appears that assets are available to pay creditors, the Clerk will send you another
                                        notice telling you that you may file a proof of claim and stating the deadline.
                                        Do not include this notice with any filing you make with the court.

14. Discharge of Debts                  The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to
                                        a discharge of any debts or who want to have a particular debt excepted from discharge may
                                        be required to file a complaint in the Bankruptcy Clerk's Office within the deadlines specified
                                        in this notice. (See line 7 for more information.)

15. Exempt Property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                        sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                        may inspect that list at the Bankruptcy Clerk's Office or online at pacer.uscourts.gov. If you
                                        believe that the law does not authorize an exemption that the debtors claim, you may file an
                                        objection. The Bankruptcy Clerk's Office must receive the objection by the deadline to object
                                        to exemptions in line 7.

16. Creditors with a Foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    Address                             asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                        United States bankruptcy law if you have any questions about your rights in this case.

17. Option to Receive Notices           1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can register
    Served by the Clerk by              for EBN at the BNC website https://bankruptcynotices.uscourts.gov/, or
    Email Instead of by U.S.            2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy Notice
    Mail                                Request" with the Clerk of Court. Both options are FREE and allow the Clerk to quickly
                                        send you court−issued notices and orders by email.

18. Undeliverable Notices               Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility
                                        to obtain the parties correct address, resend the returned notice, and notify this office of the
                                        parties change of address. Failure to provide all parties with a copy of the notice may
                                        adversely affect the debtor as provided by the Bankruptcy Court.

19. Form 121 Statement of               The debtor or debtor's attorney is required to bring a paper copy of the petition with full social
    Social Security #                   security number displayed to the first meeting of creditors.

20. Personal Financial                  In order to receive a discharge, the debtor must complete a Personal Financial Management
    Management Course                   Course and must file a Certification About a Financial Management Course (Official Form
                                        423) within 60 days after the first date set for the section 341 meeting. If the Certification
                                        About a Financial Management Course is not filed within the allotted time, a discharge will
                                        not be issued and the case will be closed.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                              page 2
